MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen removal proceedings.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not abuse its discretion in denying the motion to reopen as untimely. See 8 U.S.C. § 1229a(c)(7)(C)(i); Dela Cruz v. Mukasey, 532 F.3d 946, 949 (9th Cir.2008) (“the pendency of a petition for review of an order of removal does not toll the statutory time limit for the filing of a motion to reopen with the BIA.”); Lara-Torres v. Ashcroft, 383 F.3d 968, 973 (9th Cir.2004) (standard *989of review). Accordingly, this petition for review is denied in part.
Additionally, this court lacks jurisdiction to review the BIA’s decision regarding whether to exercise its sua sponte authority to reopen proceedings. See Ekimian v. INS, 308 F.3d 1153, 1160 (9th Cir.2002). Accordingly, this petition for review is dismissed in part.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.